FILED
Jul 26, 2018
04:19 PM(ET)

TENNESSEE COURT OF
WORKERS' COMPENSATION
CLAIMS

 

TENNESSEE BUREAU OF WORKERS’ COMPENSATION
IN THE COURT OF WORKERS’ COMPENSATION CLAIMS

AT KNOXVILLE

JAMES TEAGUE, ) Docket No. 2018-03-0282

Employee, )
V. )
PROIMAGE WHOLESALE ) State File No. 92229-2015
SIGNS, LLC, )

Employer, )
And ) Judge Pamela B. Johnson
EMC INSURANCE COMPANY, )

Carrier. )

 

EXPEDITED HEARING ORDER GRANTING MEDICAL BENEFITS
(Decision on the Record)

 

This matter came before the Court on James Teague’s Request for Expedited
Hearing seeking a decision on the record. Prolmage Wholesale Signs, LLC did not
request an evidentiary hearing. The Court issued a Docketing Notice listing the
documents to be considered. This Court gave the parties until July 3, 2018, to file
objections to the admissibility of documents and/or position statements, which both
parties did. Upon review of the file materials, this Court finds it needs no additional
information and decides the issues based on a decision on the record.

The issue is whether Mr. Teague is likely to prevail at a hearing on the merits on
entitlement to medical treatment for bilateral hand numbness and weakness arising
primarily out of and in the course and scope of his employment. For the reasons below,
the Court concludes Mr. Teague failed to establish he is likely to do so. However, the
Court finds that he is entitled to a panel of neurologists for evaluation and treatment if
causally related to his employment.

History of Claim

Mr. Teague worked for Prolmage as a painter and required to wear latex gloves on
occasion. He developed a rash on his hands after Prolmage changed to a different type of

1
glove. Mr. Teague reported his injury and went to Neighborhood Urgent Care in
November for three visits. The treating nurse practitioner diagnosed him with contact
dermatitis and advised him to seek care with a dermatologist if the rash did not improve.

Mr. Teague received authorized treatment with dermatologist Dr. Quyn Rahman,
who diagnosed allergic contact dermatitis and ordered allergen testing, which showed
irritant reactions to certain chemicals. Dr. Rahman advised Mr. Teague that his condition
was chronic, instructed him to eliminate exposures at home and work to the identified
irritants, and treated him with antibiotics and steroids. Mr. Teague later complained of
numbness in his right index and middle finger. Dr. Rahman suggested Mr. Teague see a
neurologist for his numbness complaints but noted that his nerve pain was not associated
with skin eczema.

As his symptoms continued, Mr. Teague asked for a second opinion. Prolmage
offered Mr. Teague a panel of dermatologists, and he selected Dr. Kemunto Mokaya. Dr.
Mokaya confirmed Mr. Teague’s allergic contact dermatitis (ACD) diagnosis and
indicated “his ACD initially started due to likely chemical exposure at work; with ACD
from his steroids now superimposed on that initial ACD.” Dr. Mokaya changed his
treatment to nonsteriodal medications and instructed him to avoid exposure to work
chemicals with reassignment to tasks not involving chemicals, gloves, or paint products.
Dr. Mokaya confirmed Mr. Teague’s condition was chronic and offered oral
immunomodulators as a potential treatment option.

In addition to his ACD diagnosis, Dr. Mokaya noted bilateral hand numbness and
indicated Mr. Teague’s numbness “[c]ould be [c]arpal tunnel syndrome vs[.] another
cause.” Dr. Mokaya recommended that Mr. Teague see his primary care physician or a
neurologist to work up his “neuropathy,” suggesting his condition could be due to
underlying causes such as diabetes or other causes.

Mr. Teague underwent an independent medical evaluation with Dr. C.M. Salekin.
Dr. Salekin’s impression was (1) ACD induced by latex gloves at work, (2) occupational
ACD further worsened by use of steroid ointment, and (3) “most likely chemical induced
peripheral neuropathy due to exposure at work.” Dr. Salekin noted further that he would
need the material safety data sheets from Prolmage to determine if there were any
specific chemicals contributing to the neuropathy.

Following Dr. Salekin’s evaluation, Mr. Teague asked Dr. Mokaya to review Dr.
Salekin’s report and assess the causal relationship between his neuropathy and his
employment. In response to a written questionnaire, Dr. Mokaya marked “yes” when
asked whether “Mr. Teague has sustained peripheral neuropathy due to exposure to
chemicals at work and needs to be seen by a neurologist for further treatment.”
In response, Prolmage wrote Dr. Mokaya and requested clarification of her
response to Mr. Teague’s letter. Dr. Mokaya responded, “I cannot prove with certainty
that the neurologic problems are related to dermatitis.” She further stated, “I agree with
Dr. Salekin’s assessment.” She later stated, “I do not feel qualified to address these
[causation] questions, as numbness/tingling and weakened grip can be caused by very
many disorders (over 20 conditions can cause such symptoms).” She suggested that a
board-certified neurologist address these questions after an in-person evaluation and
adequate work up.

Prolmage offered Mr. Teague a panel of neurologists for evaluation and treatment
if his condition were causally-related to his employment. Mr. Teague did not select a
physician from the panel and demanded a panel of neurologists for treatment without the
neurologist addressing causation.

Findings of Fact and Conclusions of Law

At this stage, Mr. Teague need not prove every element of his claim by a
preponderance of the evidence in order to obtain relief. McCord v. Advantage Human
Resourcing, 2015 TN Wrk. Comp. App. Bd. LEXIS 6, at *7-8, 9 (Mar. 27, 2015).
Instead, he must come forward with sufficient evidence from which this Court might
determine he is likely to prevail at a hearing on the merits. /d.; Tenn. Code Ann. § 50-6-
239(d)(1) (2017).

To recover benefits, Mr. Teague must demonstrate he is likely to prevail at a
hearing on the merits that his bilateral hand numbness and weakness or peripheral
neuropathy arose primarily out of and in the course and scope of his employment. For an
injury to be accidental, it must be caused by a specific incident, or set of incidents, arising
primarily out of and in the course and scope of employment, and identifiable by time and
place of occurrence. See Tenn. Code Ann. § 50-6-102(14). Once the employee
demonstrates an injury by accident, the employer must provide medical treatment made
reasonably necessary by the work injury. See Tenn. Code Ann. § 50-6-204(a)(1)(A).
Additionally, the opinion of the treating physician is rebuttably presumed correct on the
issues of causation and medically necessary treatment. See Tenn. Code Ann. §§ 50-6-
102(14)(E) and 50-6-204(a)(3)(H).

Here, the Court is presented with conflicting medical opinions. Dr. Salekin, an
unauthorized evaluating physician whose opinion is not entitled to a presumption of
correctness, determined that Mr. Teague suffered a “most likely chemical induced
peripheral neuropathy due to exposure to chemical at work.” Yet, he indicated that he
needed the material safety data sheets from Prolmage “to see if there is any specific
chemical contributing to neuropathy.” Of interest, Dr. Salekin did not make a neurology
referral.
In contrast, Dr. Mokaya is the authorized treating physician and her opinion is
presumed correct. She, however, contradicted her own opinion on numerous occasions
when pressed for a causation opinion by each party. Yet, a review of her medical records
and responses in totality demonstrated that she was unable to state that Mr. Teague’s
bilateral hand numbness and weakness were caused by Mr. Teague’s work exposures.
She initially noted that Mr. Teague’s numbness “[cJould be [c]arpal tunnel syndrome
vs[.] another cause” and later recommended that he see his primary care physician or a
neurologist to evaluate his “neuropathy,” noting his condition could be due to underlying
causes such as diabetes or other causes. Ultimately, she acknowledged her own
difficulty, as a dermatologist, in determining causation, stating “I do not feel qualified to
address these [causation] questions, as numbness/tingling and weakened grip can be
caused by very many disorders (over 20 conditions can cause such symptoms).” She
recommended that causation be determined by a board-certified neurologist.

Considering the medical opinions offered to date, the Court concludes Mr. Teague
failed to establish he is likely to prevail at a hearing on the merits that his bilateral hand
numbness and weakness arose primarily out of and in the course and scope of his
employment. However, the Court finds that Dr. Mokoya’s recommendation for an
evaluation by a neurologist triggered Prolmage’s duty to provide a panel, which it did.
See Tenn. Code. Ann. § 50-6-204(a)(3)(A)(ii); McCord, 2015 TN Wrk. Comp. App. Bd.
LEXIS 6, at *17. Thus, the Court holds that Mr. Teague shall select a neurologist from
the previously offered panel and ProImage shall provide medical treatment in accordance
with Tennessee Code Annotated section 50-6-102 and section 50-6-204.

IT IS, THEREFORE, ORDERED as follows:

1. Prolmage shall provide Mr. Teague with medical treatment for his work-related
injuries as required by Tennessee Code Annotated section 50-6-204 to include
authorization of an appointment with a panel-selected neurologist.

2. This matter is set for a Status Conference on September 17, 2018, at 2:30 p.m.
Eastern Time. The parties must call (865) 594-0091 or (toll-free) (855) 543-5041
to participate in the Scheduling Hearing. Failure to appear by telephone may
result in a determination of the issues without the party’s participation.

3. Unless interlocutory appeal of the Expedited Hearing Order is filed, compliance
with this Order must occur no later than seven business days from the date of entry
of this Order as required by Tennessee Code Annotated section 50-6-239(d)(3)
(2017). The Insurer or Self-Insured Employer must submit confirmation of
compliance with this Order to the Bureau by email _ to
WCCompliance.Program@tn.gov no later than the seventh business day after
entry of this Order. Failure to submit the necessary confirmation within the period
of compliance may result in a penalty assessment for non-compliance.

4
4. For questions regarding compliance, please contact the Workers’ Compensation
Compliance Unit by email at WCCompliance.Program@tn.gov or by telephone at
(615) 253-1471 or (615) 532-1309.

_—
> a a a
\
# Lot AV i i

PAMELA B. JOHNSON, Judge
Court of Workers’ Compensation Claims

ENTERED July 26, 2018.

 

APPENDIX

The Court reviewed the entire case file in reaching its decision. Specifically, the
Court reviewed the following documents, marked as exhibits for ease of reference:

Exhibits:

1. Petition for Benefit Determination
a. Electronic First Report of Work Injury
b. Employee Submissions
c. Employer Submissions
2. Employer’s Additional Issues — Objection to Dispute Certification Notice
Dispute Certification Notice
4. Request for Expedited Hearing
a. James Teague’s Affidavit
b. Brief in Support of Request for Expedited Hearing
c. Dr. Kemunto Mokaya’s Response Letter
d. Standard Form Medical Report — Dr. C.M. Salekin
5. Employer’s Response to Request for Expedited Hearing
a. Attorney Apperson’s Letter to Attorney Kherani — June 13, 2018
b. Attorney Kherani’s Response to Attorney Apperson — June 15, 2018
c. Panel of Physicians — June 12, 2017
d. Compensation Hearing Order — Muse v. Campbell Co., Docket No.
2015-03-0155 & 2015-03-0156
e. Medical Records in Support of Employer’s Response
6. Docketing Notice
7. Employee’s Response to Employer’s Response to Request for Expedited
Hearing

WwW
8. Employer’s Response/Reply to Employee’s Response to Employer’s Response

to Request for Expedited Hearing

CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the Expedited Hearing Order was
sent to the following recipients by the following methods of service on July 26, 2018.

 

 

 

 

Employer’s Attorney

 

 

 

 

 

Name Certified | Fax | Email | Service sent to:
Mail
Ameesh A. Kherani, x akherani@davidhdunaway.com
Employee’s Attorney
Rick L. Apperson, x rla@spicerfirm.com

 

W Sln wd Paar

PENNY §
WC.Cour

UM, Court Clerk !
lerk@tn.gov